Citation Nr: 0026565	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The record contains numerous diagnoses of PTSD which have 
been related to stressors reported by the veteran to have 
occurred in service in Vietnam.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The veteran served in Vietnam, and the claims file contains 
reports of VA examination and outpatient treatment in the 
1990's which contain diagnoses of PTSD related to experiences 
in Vietnam.  The Board, therefore, finds that this claim is 
well grounded.



ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

The appellant contends that he was exposed to numerous 
stressors while in service, and that as a result, he now 
suffers from PTSD.  A report of VA hospitalization in July 
1996 indicates a diagnosis of PTSD which has been related to 
combat experiences in Vietnam.  The Board notes that the RO 
has not sought verification of the alleged stressors from the 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly ESG).

The service personnel records show that the veteran served as 
a vehicle mechanic.  The veteran's personnel records also 
show that he was assigned to the 444th Transportation Company 
in Vietnam in May 1968 and the 505th Transportation September 
in 1968.  The personnel records also show that the veteran 
participated in the Vietnam Counter Offensive and the 1969 
TET Counter Offensive campaigns.

The veteran underwent a VA psychiatric examination in March 
1996.  It was reported that he saw Vietcong with their heads 
cut off lying down by their bodies on the side of the road.  
He reported that he saw many dead bodies after convoys.  He 
reported that he saw many of his peers injured and mutilated.  
He also reported that during a convoy, a Vietnamese woman was 
run over and her body parts landed on the windshield of his 
truck.  He reported that on Christmas Eve, 1968, he witnessed 
a soldier "blow his brain out."  He further reported that 
he broke all of the bones in the hand of a Vietnamese as a 
result of theft.  The diagnosis was PTSD.  It was noted that 
the veteran's claims file was available for review.  Although 
he has been asked to provide specific information concerning 
his stressors so that they may be verified, only that 
stressor pertaining to the suicide of a fellow serviceman 
around Christmas Eve has been alleged with any verifiable 
specificity.  

The Board notes that a subsequent case from the United States 
Court of Appeals for Veterans Claims (Court), Cohen v. Brown, 
10 Vet. App. 128 (1997), alters the analysis in connection 
with claims for service connection for PTSD.  Significantly, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria: The major effect is this: the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, 10 Vet. App. at 
153 (Nebeker, Chief Judge, concurring).

The Court's jurisprudence indicates that neither a noncombat 
veteran's testimony alone nor medical statements finding a 
relationship between the veteran's recitation of claimed 
stressors and a diagnosis of PTSD can qualify as 
corroborating evidence of a stressor.  In Dizoglio v. Brown, 
9 Vet. App. 163 (1996), the Court held that a noncombat 
veteran's testimony alone is insufficient, but left open the 
question of whether medical statements were sufficient.  In 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court closed 
that question, holding that credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.

The veteran has also reported receiving treatment in various 
VA facilities for PTSD since approximately 1976.  While 
records of VA treatment in the 1990's have been obtained, 
records of earlier alleged treatment at VA facilities in Fort 
Meade, South Dakota, and Spokane, Vancouver, and Walla Walla, 
Washington, have not been obtained.

Under these circumstances, the Board finds that further 
development is necessary. Consequently, the case is REMANDED 
to the RO for the following actions.

1.  The RO should attempt to obtain 
treatment records pertaining to treatment 
of the veteran at VA medical facilities 
at Fort Meade, South Dakota, and 
Vancouver, Walla Walla, and Spokane, 
Washington, from 1976 to the present.  

2.  The RO should review the information 
previously provided by the veteran.  The 
RO should submit a request to the 
USASCRUR, for documentation or 
confirmation regarding the veteran's 
claimed stressors, specifically 
verification of the suicide of a member 
of the 444th Transportation Company 
and/or the 505th Transportation 
Detachment during the week of December 
18, 1968, to December 25, 1968.  USASCUR 
should be asked to furnish information as 
to whether the veteran's participation in 
Vietnam Counter Offensive or TET 1969 
Counter Offensive Campaigns or award of 
the Vietnam Campaign and Service medals 
signifies that he engaged in combat.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to any 
stressors in service, and if so, what was 
the nature of the stressors.

4.  If the RO determines that the 
appellant was exposed to stressors in 
service, the RO should then arrange for 
the appellant to be accorded another VA 
psychiatric examination.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of the pertinent material 
in the claims folder.  

The examiner should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
appellant's psychiatric status, and to 
provide a diagnosis of all current 
psychiatric disorders.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.

5.  The RO should then review the newly 
submitted evidence to determine whether 
any further development is necessary.  If 
so, all such development should be 
accomplished. 

6.  The RO should then readjudicate the 
claims on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
that summarizes the pertinent evidence, 
fully cites the applicable laws and 
reflects detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




